UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AYOTUNJI AKINLAWON,

                                  Plaintiff,
                                                                 7:21-CV-2621 (KMK)
                      -against-
                                                                ORDER OF SERVICE
 E.J. POLANCO, et al.,

                                  Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently incarcerated in the Green Haven Correctional Facility, brings this pro

se action under 42 U.S.C. § 1983, seeking damages as well as declaratory and injunctive relief.

He sues 23 defendants, 22 of which are members of the Green Haven staff; one of those 22

Green Haven staff members is an unidentified “John Doe/Jane Doe” defendant. In addition to the

Green Haven staff members, Plaintiff sues the Acting Commissioner of the New York State

Department of Corrections and Community Supervision, Anthony J. Annucci. Plaintiff has filed

with his complaint an application for a temporary restraining order and preliminary injunction

(ECF 6), as well as a motion for the appointment of counsel (ECF 5). By order dated April 21,

2021, the court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (“IFP”).1

       The Court directs service on the identified defendants and directs those defendants to

comply with Local Civil Rule 33.2. The Court also directs the Attorney General of the State of

New York to provide the Court and Plaintiff with the identity, badge number (if applicable), and




       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
service address of the unidentified “John Doe/Jane Doe” defendant. For the reasons discussed

below, the Court denies Plaintiff’s motion for the appointment of counsel.

                                           DISCUSSION

A.     Motion to appoint counsel

       The factors to be considered in ruling on an indigent plaintiff’s motion for pro bono

counsel include the merits of the case, the plaintiff’s efforts to obtain a lawyer, and the plaintiff’s

ability to gather the facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti

Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir.

1986). Of these, the merits are “[t]he factor [that] command[s] the most attention.” Cooper, 877

F.2d at 172. And even if a court does believe that a litigant should have a free lawyer, under the

IFP statute, a court has no authority to “appoint” counsel, but instead, may only “request” that an

attorney volunteer to represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490

U.S. 296, 301-10 (1989).

       Because it is too early in the proceedings for the Court to assess the merits of this action,

the Court denies Plaintiff’s motion for the appointment of counsel (ECF 5) without prejudice to

Plaintiff’s filing an application for the Court to request pro bono counsel at a later date.

B.     Service on the identified defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

                                                   2
and the complaint on the identified defendants until the Court reviewed the complaint and

ordered that summonses be issued for those defendants. The Court therefore extends the time to

serve the identified defendants with the complaint until 90 days after the date that summonses

are issued for those defendants. If the complaint is not served on the identified defendants within

that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension

of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as

the [plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”) (summary order).

        To allow Plaintiff to effect service of the complaint on the identified defendants through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out U.S. Marshals Service

Process Receipt and Return forms (“USM-285 forms”) for those defendants. The Clerk of Court

is further instructed to issue summonses for the identified defendants and deliver to the Marshals

Service all the paperwork necessary for the Marshals Service to effect service of the summonses

and the complaint upon those defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.      Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, the identified defendants must serve responses to those standard

                                                  3
discovery requests. In their responses, the identified defendants must quote each request

verbatim.2

D.     Unidentified “John Doe/Jane Doe” defendant

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the New York State Department of Corrections and Community

Supervision (“DOCCS”) to identify the unidentified “John Doe/Jane Doe” defendant. That

defendant is the Green Haven staff member who, on July 28, 2020, received a request from

Plaintiff to be tested for the human immunodeficiency virus (HIV) and other sexually transmitted

diseases. It is therefore ordered that the Attorney General of the State of New York, who is the

attorney for and agent of DOCCS, must ascertain the identity and badge number (if applicable)

of the unidentified “John Doe/Jane Doe” defendant whom Plaintiff seeks to sue here, and the

address where that defendant may be served. The Attorney General must provide this

information to Plaintiff and the Court within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the newly identified defendant. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete is attached to this

order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete a USM-285

form with the address for the newly named defendant and deliver all documents necessary to

effect service on that defendant to the U.S. Marshals Service.


       2
        If Plaintiff would like copies of those discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the court’s Pro Se
Intake Unit.

                                                  4
                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

       The Court denies Plaintiff’s motion for the appointment of counsel without prejudice to

Plaintiff’s filing an application for the Court to request pro bono counsel at a later date. (ECF 5.)

       The Court also directs the Clerk of Court to: (1) issue summonses for the identified

defendants, (2) complete USM-285 forms with the service addresses for the identified

defendants, and (3) deliver all documents necessary to effect service of summonses and the

complaint on the identified defendants to the U.S. Marshals Service.

       The Court further directs the identified defendants to comply with Local Civil Rule 33.2

within 120 days of service of the complaint.

       In addition, the Court directs the Clerk of Court to mail a copy of the complaint and a

copy of this order to the Attorney General of the State of New York, at 28 Liberty Street, New

York, New York 10005.

       An amended civil rights complaint form is attached to this order.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    May 3, 2021
           White Plains, New York

                                                             KENNETH M. KARAS
                                                            United States District Judge



                                                  5
        DEFENDANTS AND SERVICE ADDRESSES


Sergeant E.J. Polanco
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Correctional Officer A.J. Colombos
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Correctional Officer Baggot
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Correctional Officer Robionson
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Correctional Officer Matthews
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Sergeant McCray
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Correctional Officer D. Santiago
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Lieutenant Anspach
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Lieutenant Ciorciari
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010
Correctional Officer Hulsair
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Superintendent Russo
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

First Deputy Superintendent Johnson
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Correctional Officer Evely
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Correctional Officer Moreal
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Sergeant Gunset
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Acting Commissioner Anthony J. Annucci
New York State Department of Corrections and Community Supervision
1220 Washington Avenue #9
Albany, New York 12226

Correctional Officer Young
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Sergeant Rossi
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010



                               7
Correctional Officer Gleason
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Captain Bey
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Correctional Officer Rodriguez
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

Sergeant Disico
Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010




                               8
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
